Third District Court of Appeal
                               State of Florida

                         Opinion filed June 16, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-2493
                       Lower Tribunal No. 13-10892
                          ________________


                        Reynaldo Perez, et al.,
                                 Appellants,

                                     vs.

                            Jesus V. Suarez,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Spencer
Eig, Judge.

     Leto Law Firm, and Matthew P. Leto, for appellants.

    Lombana Hoelle Trial Law, and Maria Isabel Hoelle, Hector J.
Lombana and Daniel R. Schwartz, for appellee.


Before SCALES, HENDON and GORDO, JJ.

     PER CURIAM.

     Affirmed.